                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

KIPPY SCHULER,

      Plaintiff,                             Case No. 4:19-cv-00026-BMM

vs.                                          AMENDED ORDER ON JOINT
                                             STIPULATION AND MOTION
LIBERTY LIFE ASSURANCE                       TO DISMISS WAL-MART
COMPANY OF BOSTON; WAL-                      STORES, INC.’S ASSOCIATES
MART STORES INC.’S                           HEALTH AND WELFARE
ASSOCIATES HEALTH AND                        PLAN WITHOUT PREJUDICE
WELFARE PLAN,

      Defendants.


      This Matter is before the Court on the Parties’ Joint Stipulation and Motion
to Dismiss Wal-Mart Stores, Inc.’s Associates Health and Welfare Plan Without
Prejudice. Having considered the Joint Stipulation and Motion, it is ORDERED
and ADJUDGED that:
             1.     The Parties’ motion is GRANTED.
             2.     ORDERED Defendant Wal-Mart Stores, Inc.’s Associates
                    Health and Welfare Plan be and hereby is dismissed without
                    prejudice in this action, and that Plaintiff shall bear his own


                                                                                  1
                  costs and attorneys’ fees with regard to such claims.


DATED this 17th day of June, 2019.




                                                                          2
